DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, 16, 18, 27, 30-31, 33, 39 & 47 are amended. Claims 2-3, 5-8, 11-15, 19, 21-22, 25-26, 28-29, 32, 34-38, 40-46 & 48-57 are canceled. Claim 58 is newly added. Claims 1, 4, 9-10, 16-18, 20, 23-24, 27, 30-31, 33, 39, 47 & 58 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-10, 16, 23-24, 27, 30-31, 33, 47 & 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (US 2015/0050543 A1).
Regarding claims 1, 9-10, 16, 23-24, 27, 30-31, 33, 47 & 58, Christensen teaches a lithium-ion conducting solid-state battery comprising:							a cathode including a lithium-containing cathode active material such as LiCoO2, a conductive carbon material such as carbon black and an organic or gel ion-conducting electrolyte ([0045] & [0058]);											an anode including lithium metal or lithium alloy ([0044]);					a hybrid electrolyte, as a separator, disposed between the cathode and anode, the hybrid electrolyte comprising an inorganic lithium-ion conducting solid-state electrolyte (SSE) such as a lithium conducting garnet including an aligned porous structure and a polymeric material such as polyethylene oxide (PEO) disposed on at least a portion of an exterior surface of the SSE, wherein the polymeric material is disposed on at least an entire portion of the SSE on which the anode is disposed (Figs. 1-2; [0044], [0047], [0057], [0061], [0063] & [0067]);				a liquid electrolyte in the cathode which is not present as a component of the SSE ([0046]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2015/0050543 A1) in view of Gerald (US 8,227,105 B1).
Regarding claims 4 & 20, Christensen teaches the hybrid electrolyte of claim 1 but is silent as to the polymeric material having at one or more points a thickness of 10 nm to 10 microns (claim 4) and the polymeric material comprising a metal salt or a ceramic filler (claim 20).														Gerald teaches a hybrid electrolyte comprising an inorganic SSE and a polymeric material disposed on an entire surface of the SSE on which an electrode is disposed and on pore walls of the SSE, wherein the polymeric material on the pore walls comprises a metal salt or a ceramic filler and the polymer material on a surface of the SSE facing an electrode has a thickness from about 1 nm to about 10 microns (Col.9, L.17 to Col.12, L.2).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a polymeric material having a thickness from about 1 nm to about 10 microns in order to create a bridging effect between the hard and uneven interfacial surfaces of the electrodes and the SSE which is beneficial for ion transport across the boundary region and mitigate polarization problems as taught by Gerald (Col.11, L.37 to Col.12, L.2). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include an ion conducting species such as a metal salt or a ceramic filler in the polymeric material coated on the pore walls of the SSE in order to provide an additional ion conducting pathway which can work synergistically along with the ion-hoping mechanism along the pore walls of the SSE as taught by Gerald (Col.11, L.9-17).   

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2015/0050543 A1) in view of Ahn (US 2019/0057217 A1).
Regarding claims 17-18, Christensen teaches the hybrid electrolyte of claim 1 but is silent as to the polymeric material being a gel (claim 17) and comprising a liquid and/or salt and a polymer selected from the groups recited in claim 18 (claim 18).						Ahn teaches the a hybrid electrolyte comprising an inorganic SSE and a polymeric material, wherein the polymeric material is a gel comprising a polymer and a liquid plasticizer such as ethylene carbonate ([0079]-[0091], [0134]-[0136] & [0145]-[0153]).			It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form the polymeric material into a gel comprising the polymer and a liquid plasticizer such as ethylene carbonate in order to enhance ion transfer characteristics as taught by Ahn ([0145]). 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 2015/0050543 A1) in view of Sommer (US 2016/0141580 A1).
Regarding claim 39, Christensen teaches the device of claim 31 but is silent as to the anode comprising a material selected from the group consisting of lithium carbide and lithium titanates.													However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use lithium titanate as an anode active material instead of lithium metal as an art recognized equivalent for the same intended purpose (i.e functioning as an anode active material for a lithium battery) as taught by Sommer ([0073]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 9-10, 16-18, 20, 23-24, 27, 30-31, 33, 39, 47 & 58 have been considered but are moot because the new ground of rejection, as presented above, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Thus, in view of the foregoing, claims 1, 4, 9-10, 16-18, 20, 23-24, 27, 30-31, 33, 39, 47 & 58 stand rejected.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727